—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Orange County (Peter C. Patsalos, J.), entered July 14, 1994, as, upon a jury verdict, is in favor of the plaintiff Samuel Shtesl *516in the principal sum of only $18,900.60 and failed to award the plaintiff Esther Shtesl damages for loss of consortium.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The award to the plaintiff Samuel Shtesl in the amount of $31,501 for an injury to his hand, which was reduced to the principal sum of $18,900.60 to reflect that he was 40% at fault in the happening of the accident, did not materially deviate from what would be reasonable compensation (see, CPLR 5501 [c]; Santucci v Govel Welding, 168 AD2d 845).
The plaintiffs’ remaining contention is without merit. Sullivan, J. P., Pizzuto, Goldstein and Florio, JJ., concur.